Case 1:20-cr-20085-TLL-PTM ECF No. 17 filed 05/05/20 PagelD.48 Pageiof5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN (BAY CITY)
UNITED STATES OF AMERICA

UNITED STATES OF AMERICA, Case No. 1:20-cr-20085-TLL-TPM
Hon. Thomas L. Ludington
Magistrate Judge:Patricia T. Morris
vs.

BRITTAN J. ATKINSON
Defendant.

MOTION FOR SUBSTITUTION OF COUNSEL

For the reasons stated below, the Defendant requests that the Court allow the
substitution of Donald J. Neville and Timothy P. MacDonald as attorneys for Defendant
in place of Steven Jacobs. Pursuant to Local Rule 7.1, concurrence was sought from the
US Attorney and was denied. Concurrence was also sought from Mr. Jacobs, attorney for
Mr. Atkinson and concurrence was given by Mr. Jacobs.

Dated: 05/05/2020 /s/ Donald J. Neville
Donald J. Neville (P60213)
nevillelawoffice@gmail.com
101 W. Clinton Street
Howell, MI 48843
(517) 546-8400

Dated: 05/05/2020 /s/Timothy P. MacDonald
Timothy P. MacDonald (P51883)
timothypmacdonaldlaw@gmail.com
PO Box 535
Howell, MI 48843
(517) 545-4529
Case 1:20-cr-20085-TLL-PTM ECF No. 17 filed 05/05/20 PagelID.49 Page 2of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN (BAY CITY)
UNITED STATES OF AMERICA

UNITED STATES OF AMERICA, Case No. 1:20-cr-20085-TLL-TPM
Hon. Thomas L. Ludington
Magistrate Judge:Patricia T. Morris
VS.

BRITTAN J. ATKINSON
Defendant.
/

 

BRIEF IN SUPPORT OF MOTION FOR SUBSTITUTION OF COUNSEL
I. Introduction

Defendant is before this Honorable Court on one count of 18 USC
$75(c). EFC No.1. Mr. Atkinson is currently in North Carolina undergoing a
competency evaluation. Due to his evaluation and the Covid19 pandemic, counsel is
unable to secure his signature on a Consent Order to Substitute Counsel pursuant to
Local Rule 57.1.

II. Background

Defendant sought the substitution of counsel prior to the recent
hearing regarding pretrial release through his wife. Defendant's wife met with Mr.
Neville and Mr. MacDonald on two occasions. At the request of Mr. Atkinson, his
wife contracted with Mr. Neville and Mr. MacDonald to represent Mr. Atkinson.
Mr. Atkinson's wife received loans from three family friends to secure the funds to
retain counsel. Mr. Neville would be lead counsel for Mr. Atkinson with Mr.
MacDonald as co-counsel.

Due to COVID19 and Mr. Atkinson's evaluation, counsel was unable
to meet with Mr. Atkinson. Current defense counsel Mr. Steven Jacobs has
consented to the substitution. Defendant sought entry of a Stipulation and Order to
Substitute Counsel. Said Order was denied due to failure to comply with Local Rule
57.1. Relief is now sought through this Motion.

Ill. Argument

Under the Sixth Amendment, Mr. Atkinson is entitled to the attorney
of his choosing. Compliance with the Federal and Local Court Rules is frustrated by
the COVID19 pandemic and the competency evaluation.
Case 1:20-cr-20085-TLL-PTM ECF No. 17 filed 05/05/20 PagelID.50 Page 3of5

IV. Conclusion

For the reasons stated above, Mr. Atkinson's Motion should be
granted and Mr. Neville and Mr. MacDonald should be substituted as counsel for

Defendant.

Dated: 05/05/2020

Dated: 05/05/2020

Respectfully submitted,

/s/ Donald J. Neville

Donald J. Neville (P60213)
nevillelawoffice@gmail.com
101 W. Clinton Street
Howell, MI 48843

(517) 546-8400

/s/Timothy P. MacDonald

Timothy P. MacDonald (P51883)
timothypmacdonaldlaw@gmail.com
PO Box 535

Howell, MI 48843

(517) 545-4529
Case 1:20-cr-20085-TLL-PTM ECF No. 17 filed 05/05/20 PagelID.51 Page4of5

CERTIFICATE OF SERVICE

I hereby certify that on May 5, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system, which will send
notification of such filing to all attorneys of record.

Respectfully submitted,

Dated: 05/05/2020 /s/ Donald J. Neville
Donald J. Neville (P60213)
nevillelawoffice@gmail.com
101 W. Clinton Street
Howell, MI 48843
(517) 546-8400

Dated: 05/05/2020 /s/Timothy P. MacDonald
Timothy P. MacDonald (P51883)
timothypmacdonaldlaw@gmail.com
PO Box 535
Howell, MI 48843
(517) 545-4529
Case 1:20-cr-20085-TLL-PTM ECF No. 17 filed 05/05/20 PagelID.52 Page5of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN (BAY CITY)
UNITED STATES OF AMERICA

UNITED STATES OF AMERICA, Case No. 1:20-cr-20085-TLL-TPM
Hon. Thomas L. Ludington
Magistrate Judge:Patricia T. Morris
vs.

BRITTAN J. ATKINSON
Defendant.

ORDER

 

This matter having come before the Court on Defendant's Motion to Substitute
Counsel and the Court being fully apprised of the premises;

IT IS SO ORDERED that attorney Donald J. Neville and Attorney Timothy P.
MacDonald be substituted as attorneys of record for Defendant Brittan J. Atkinson.

Dated:

 

Honorable Thomas L. Ludington
United States District Judge
